Citation Nr: 9906779	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1971.

This appeal most recently arose before the Board of Veterans' 
Appeals (Board) of the Department of Veterans Affairs (VA) 
from a rating decision of March 1997 from the Montgomery, 
Alabama, Regional Office (RO).  



REMAND

As indicated above, this case was previously before the Board 
on appeal from a March 1997 RO rating decision.  The RO, in 
March 1997, denied the appellant's claim for entitlement to a 
permanent and total disability rating for pension purposes.

In December 1998, the Board, pursuant to a Remand, requested 
that certain additional development of the evidence be 
undertaken.  As part of this evidentiary development, the RO 
was requested to schedule VA examinations.  The RO forwarded 
the appropriate information to a VA medical facility for 
scheduling of VA examinations in February 1999.  However, it 
appears that the examinations have not yet been conducted.  
Additionally, it is noted that the Social Security 
Administration (SSA) has not yet responded to the RO's in 
January 1999 for information.  The veteran's claims folder 
was apparently prematurely returned to the Board prior to 
completion of the requested development.  

In view of these facts, and to ensure full compliance with 
due process requirements, the case is again REMANDED to the 
RO for the following development:

1.  The veteran should be informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

2.  The RO should ensure that all the 
actions requested in the December 1998 
Remand have been completed.


After completion of the requested development, the case 
should be reviewed by the originating agency.  If the 
decision remains adverse to the appellant, he should be 
furnished a Supplemental Statement of the Case, which 
includes the pertinent rating criteria.  The appellant should 
be provided the specified time within which to respond 
thereto. 


Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to obtain additional evidence and to 
ensure compliance with due process considerations. 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


